Citation Nr: 0432715	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  96-37 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C. § 1318.

2.  Whether the reduction and termination of death pension 
due to excessive income was proper.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946, from February 1949 to July 1950, and from April 1951 to 
November 1961.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1995 and February 1999 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the September 
1995 decision, the RO terminated death pension benefits as of 
April 1, 1988.  In an October 1995 letter, the RO informed 
the appellant that the death pension benefits would be 
terminated as of December 1, 1986.  In the February 1999 
decision, the RO denied entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318.

In a July 2002 decision, the Board advised the appellant that 
the claim for benefits under 38 U.S.C.A. § 1318 was subject 
to a temporary stay of adjudication. That stay has since been 
lifted, and the issue is now ready for appellate review.

The issue of whether the reduction and termination of death 
pension due to excessive income was proper is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran died in November 1986.

2.  Prior to his death, the veteran was service-connected for 
chronic brain syndrome with brain trauma, evaluated as 
10 percent disabling; blindness in the left eye, evaluated as 
30 percent disabling; and bilateral hearing loss, evaluated 
as noncompensably disabling.  


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, amended VA's duty to notify and duty 
to assist a claimant in developing the information or 
evidence necessary to substantiate a claim.  Because the law, 
and not the evidence, is dispositive of this claim, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Dependency and indemnity compensation can be awarded based on 
a service-connected death, or as if the death were service-
connected under the provisions of 38 U.S.C.A. § 1318.  See, 
e.g., Green v. Brown, 10 Vet. App. 111, 115 (1997).  All 
section 1318 bases for an award of dependency and indemnity 
compensation are an intrinsic part of a dependency and 
indemnity compensation claim in those cases in which service 
connection for the cause of the veteran's death is denied and 
the veteran had a totally disabling service-connected 
condition at the time of death.  Timberlake v. Gober, 14 Vet. 
App. 122, 134-35 (2000).  The veteran was service-connected 
for chronic brain syndrome with brain trauma, evaluated as 
10 percent disabling; blindness in the left eye, evaluated as 
30 percent disabling; and bilateral hearing loss, evaluated 
as noncompensably disabling.  The combined evaluation was 
40 percent.  

The widow of a deceased veteran may be entitled to dependency 
and indemnity compensation as if the veteran's death were 
service connected where the veteran's death was not caused by 
his own willful misconduct and he was in receipt of or 
entitled to receive (or but for receipt of military retired 
or retirement pay was entitled to receive) compensation at 
the time of death for a service-connected disability that was 
either: (1) continuously rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
or more immediately preceding death; or (2) continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active service for a period of not less than five years 
immediately preceding death.  38 U.S.C.A. § 1318.

The Board notes that during the pendency of this appeal, 
38 C.F.R. § 3.22(a), the regulation implementing 38 U.S.C.A. 
§ 1318, was amended effective January 21, 2000.  See 65 Fed. 
Reg. 3388 (January 21, 2000).  In most situations where a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the 
claimant.  In this case, however, the changes to 38 C.F.R. 
§ 3.22(a) were interpretive only.  Stated differently, VA's 
comments merely explained or clarified the Department's 
intent in enacting the regulation, and the substance of the 
regulation remained the same.  

The changes made to 38 C.F.R. § 3.22 were part of an 
"interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority under 
section 1318, to award dependency and indemnity compensation 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  See 65 Fed. 
Reg. 3388-3392 (January 21, 2000).  The purpose of the 
January 2000 amendment was to make clear VA's conclusion that 
38 U.S.C.A. § 1318 authorizes payment of dependency and 
indemnity compensation only in cases where the veteran had, 
during his or her lifetime, established a right to receive 
total service-connected disability compensation from VA for 
the period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
In light of this position taken by the Secretary in the 
Supplementary Comments that accompanied the January 2000 
amendment, the Board finds that Karnas is not applicable in 
this situation, and that entitlement to section 1318 
dependency and indemnity compensation benefits cannot be 
established by way of hypothetical entitlement, no matter 
when this claim was filed.  Cf. Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (containing dicta that the revisions to 
38 C.F.R. § 3.22 which defined "entitled to receive" so as 
to exclude the "hypothetically" entitled-to-receive basis 
could not be applied if it would lead to a less advantageous 
result to the appellant).  

The prior version of § 3.22 had stated that dependency and 
indemnity compensation benefits would be provided when a 
veteran "was in receipt of or for any reason . . . was not 
in receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphasis added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2004).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to 
dependency and indemnity compensation benefits by defining 
"entitled to receive" to mean that, at the time of death, 
the veteran had a service-connected disability rated by VA as 
totally disabling, but was not actually receiving 
compensation because:  (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  
38 C.F.R. § 3.22 (2002).

The Board's interpretation is confirmed by the recent 
decision by the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) in which it stated that: 

The Department should also continue to 
process claims for survivor benefits that 
would be rejected because they are based 
on the filing of new claims after the 
veteran's death, since we have found that 
the Department's interpretation of the 
statue as barring such claims is 
permissible and reasonable . . . .

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2004), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.

The veteran had a combined disability evaluation of 
40 percent due to chronic brain syndrome with brain trauma, 
blindness in the left eye, and bilateral hearing loss.  He 
was granted service connection for these disabilities in a 
February 1962 rating decision.  The appellant has not argued 
either that the veteran was or should have been rated 100 
percent disabled during the ten years prior to his death.  
She has not argued that the 1966 rating decision, which 
denied increased evaluations for blindness in the left eye 
and bilateral hearing loss and reduced the evaluation for 
chronic brain syndrome with brain trauma from 30 percent to 
10 percent disabling were clearly and unmistakably erroneous.  
Therefore, under the law, the appellant's claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Court held that in case where the law, as opposed to the 
facts, is dispositive of the claim, claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).
 

ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1318 is denied. 


REMAND

In a July 2002 decision, the Board determined that the 
reduction and termination of death pension due to excessive 
income was proper.  The appellant appealed the decision to 
the Court.  In October 2003, the appellant and the Secretary 
of VA (parties) filed a joint motion to vacate the July 2002 
decision and remand it, asserting that the Board had failed 
to ensure that the requirements set forth in VA's amended 
duty to notify statute and regulations had been met.  The 
Court granted the joint motion that same month.  The case has 
been returned to the Board for further appellate review.

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2004) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  

In this case, the appellant has not been provided with the 
requisite notice of the evidence necessary to substantiate 
the claim of whether the reduction and termination of death 
pension due to excessive income was proper and, in the same 
document, which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf in connection with this claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the appellant has not been requested to provide 
any evidence in her possession that pertains to the claim.  
Thus, the appellant must be provided with the above notice 
prior to the Board's consideration of the claim.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Provide the appellant with the notice 
requirements of the VCAA, to include 
notifying her and her representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim of whether the 
reduction and termination of death 
pension due to excessive income was 
proper and informing her of which 
information and evidence she was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
her behalf.  Additionally, the appellant 
should be informed to provide any 
evidence in her possession that pertains 
to the claim.  

2.  Readjudicate the claim for whether 
the reduction and termination of death 
pension due to excessive income was 
proper.  

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall, 11 Vet. App. at 271.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



